o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ------------------ number release date conex-116499-16 uil 4980b 4980b the honorable patrick tiberi member u s house of representative sec_250 east wilson bridge road suite worthington oh attention dear representative tiberi i am responding to your inquiry on behalf of continuation_coverage for providing him with cobra_continuation_coverage because of a sale of stock of his employer we cannot provide a definitive position of the irs on the application of the law to particular facts however we can provide the following general information to you and --------------- sec_4980b of the internal_revenue_code provides generally that a group_health_plan must offer each qualified_beneficiary who would otherwise lose coverage under the plan because of a qualifying_event an opportunity to elect within the election_period continuation_coverage under the plan the treasury regulations addressing cobra_continuation_coverage provide guidance on the application of the cobra_continuation_coverage requirements in cases of business reorganizations such as stock sales see sec_54_4980b-9 however if qualifying_event did not occur before or in connection with the sale of stock of his employer those rules would not apply to his situation the regulations also address situations in which a qualified_beneficiary may change from the coverage the individual received immediately before the qualifying_event see asked about whether the seller or buyer is responsible --------------- ---------------------- -------------------------- about cobra ------------- conex-116499-16 sec_54_4980b-5 in particular those regulations provide the following q-1 what is cobra_continuation_coverage a-1 a if a qualifying_event occurs each qualified_beneficiary other than a qualified_beneficiary for whom the qualifying_event will not result in any immediate or deferred loss of coverage must be offered an opportunity to elect to receive the group_health_plan coverage that is provided to similarly situated noncobra beneficiaries ordinarily the same coverage that the qualified_beneficiary had on the day before the qualifying_event see q a-3 of sec_54_4980b-3 for the definition of similarly situated noncobra beneficiaries this coverage is cobra_continuation_coverage if coverage is modified for similarly situated noncobra beneficiaries then the coverage made available to qualified beneficiaries is modified in the same way if the continuation_coverage offered differs in any way from the coverage made available to similarly situated noncobra beneficiaries the coverage offered does not constitute cobra_continuation_coverage and the group_health_plan is not in compliance with cobra unless other coverage that does constitute cobra_continuation_coverage is also offered any elimination or reduction of coverage in anticipation of an event described in paragraph b of q a-1 of sec_54_4980b-4 is disregarded for purposes of this q a-1 and for purposes of any other reference in sec_54_4980b-1 through 4980b-10 to coverage in effect immediately before or on the day before a qualifying_event cobra_continuation_coverage must not be conditioned upon or discriminate on the basis of lack of evidence of insurability q-4 can a qualified_beneficiary who elects cobra_continuation_coverage ever change from the coverage received by that individual immediately before the qualifying_event a-4 a in general a qualified_beneficiary need only be given an opportunity to continue the coverage that she or he was receiving immediately before the qualifying_event this is true regardless of whether the coverage received by the qualified_beneficiary before the qualifying_event ceases to be of value to the qualified_beneficiary such as in the case of a qualified_beneficiary covered under a region-specific health_maintenance_organization hmo who leaves the hmo's service region the only situations in which a qualified_beneficiary must be allowed to change from the coverage received immediately before the qualifying_event are as set forth in paragraphs b and c of this q a-4 and in q a-1 of this section regarding changes to or elimination of the coverage provided to similarly situated noncobra beneficiaries conex-116499-16 c if an employer or employee_organization makes an open enrollment period available to similarly situated active employees with respect to whom a qualifying_event has not occurred the same open enrollment period rights must be made available to each qualified_beneficiary receiving cobra_continuation_coverage an open enrollment period means a period during which an employee covered under a plan can choose to be covered under another group_health_plan or under another benefit package within the same plan or to add or eliminate coverage of family members ------------- non-cobra beneficiaries in similar situations may be in the case of considered the active employees of the buyer previously covered under the plan provided by the seller on behalf of the buyer under the purchase agreement who are allowed to enroll in other group_health_plans of the buyer in other words the buyer should provide the same enrollment opportunity to a cobra beneficiaries as it provides to active employees in similar situations who are not cobra beneficiaries thus if the buyer allows the active employees of the buyer previously covered under the plan provided by the seller on behalf of the buyer under the purchase agreement to enroll in other group_health_plans of the buyer the buyer should provide that same enrollment opportunity to cobra beneficiaries previously covered under the plan provided by the seller on behalf of the buyer in addition sec_502 of title i of erisa provides in relevant part that a participant or beneficiary may bring a civil_action to recover benefits due to him under the terms of his plan to enforce his rights under the terms of the plan or to clarify his rights to future_benefits under the terms of the plan if denied benefits or coverage to which he is entitled he may wish to contact an attorney or a legal aid organization i hope this information is helpful if you have any questions please call me at -------------------- believes he is improperly being -------------------- ---------------- --------------- or at sincerely christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities
